DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose the key limitations of claims 1, 10 & 16 (explained below), when taken in combination with the rest of the claim elements.
To elaborate briefly on the above, this case is a DIV/CON of various other cases (see case patent family; in particular, 15/226,557), and has been searched across many cases.  The best art for this case is US-2014/0217517 by Cai (part of IDS; teaches the overall device, a FINFET with Epi source/drain) and US-2009/0280641 by Kang (part of IDS; teaches the source/drain contact structure).   These two references teach most of the limitations of the independent claims.  
However, the combination of the art references does not disclose “a metal nitride layer on the upper surface and the under surface of the epitaxial region, the metal nitride layer directly contacting the silicide region” (claim 1).  To elaborate briefly on the above, adding “metal nitride layer” (taught to be TaN/TiN by Applicant) to a device of Cai is obvious and taught by Kang; the issue is that it is a barrier layer, needed to be present between silicide and metal (par. 73; layer 118).  There is no metal on “under surface of the epitaxial region” of Cai.  Hence, there is no reasonable motivation to add “barrier layer” there.  On top, sure.  On the bottom, no.  The combination of the art references also does not disclose “a metal nitride layer on the metal-semiconductor compound, the dielectric layer separating the metal nitride layer from an under side of the source/drain structure” (claim 10).  This is basically the same issue, as the 
The combination of the art references also does not disclose “a barrier layer over the first metal-comprising layer, the barrier layer extends along the upper surface of the STI region and along an upper surface of the first epitaxial region; and a metal contact over the barrier layer” (claim 16).  This is basically the same issue, as the claim 1 above, just worded completely differently.  No reason to have it along the STI (which is located near under side), since there is no metal there.  Hence, claim is indicated as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
01/15/2022

/MOUNIR S AMER/Primary Examiner, Art Unit 2894